Case 2:10-cv-00106-LRH-VCF Document 1217 Filed 04/16/19 Page 1 of 3




                            FOR PUBLICATION

             UNITED STATES COURT OF APPEALS
                  FOR THE NINTH CIRCUIT


           ORACLE USA, INC., a Colorado              Nos. 16-16832
           corporation; ORACLE AMERICA, INC.,             16-16905
           a Delaware corporation; ORACLE
           INTERNATIONAL CORPORATION, a                 D.C. No.
           California corporation,                   2:10-cv-00106-
                            Plaintiffs-Appellees,      LRH-VCF

                             v.
                                                        ORDER
           RIMINI STREET, INC., a Nevada
           corporation; SETH RAVIN, an
           individual,
                         Defendants-Appellants.


              On Remand from the United States Supreme Court

                              Filed April 16, 2019

               Before: Susan P. Graber, Jacqueline H. Nguyen,
                  and Michelle T. Friedland, Circuit Judges.

                                     Order
Case 2:10-cv-00106-LRH-VCF Document 1217 Filed 04/16/19 Page 2 of 3




          2                ORACLE USA V. RIMINI STREET

                                     SUMMARY*


                                   Copyright / Costs

              Pursuant to the Supreme Court’s decision in Rimini
          Street, Inc. v. Oracle USA, Inc., 139 S. Ct. 873 (2019), the
          panel vacated the portion of the district court’s judgment
          awarding non-taxable costs in a copyright suit and remanded
          for further proceedings.


                                         ORDER

              In Oracle USA, Inc. v. Rimini Street, Inc., 879 F.3d 948
          (9th Cir. 2018), we affirmed in part, reversed in part, and
          vacated in part the district court’s judgment in favor of
          Plaintiffs Oracle USA, Inc. and related entities on claims
          alleging, among other things, copyright violations by
          Defendants Rimini Street, Inc. and Seth Ravin. Pertinent
          here, we held that the district court properly awarded Oracle
          approximately $12.8 million in non-taxable costs pursuant to
          17 U.S.C. § 505. Oracle, 879 F.3d at 965–66. We rejected,
          as foreclosed by binding circuit precedent, Defendants’
          argument that the district court was limited, when assessing
          costs, to the types of costs specified in the general costs
          statute, 28 U.S.C. § 1920. Oracle, 879 F.3d at 965–66. We
          therefore affirmed the portion of the district court’s judgment
          awarding non-taxable costs. Id.




              *
               This summary constitutes no part of the opinion of the court. It has
          been prepared by court staff for the convenience of the reader.
Case 2:10-cv-00106-LRH-VCF Document 1217 Filed 04/16/19 Page 3 of 3




                        ORACLE USA V. RIMINI STREET                    3

              The Supreme Court granted certiorari, Rimini Street, Inc.
          v. Oracle USA, Inc., 139 S. Ct. 52 (2018) (mem), and held
          that our circuit precedent was erroneous, 139 S. Ct. 873
          (2019). The Court held that the Copyright Act authorizes
          district courts to award only those “costs specified in the
          general costs statute, [28 U.S.C.] §§ 1821 and 1920.” Id. at
          881. The Court remanded the case for further proceedings.
          Id.

              Pursuant to the Supreme Court’s decision, we vacate the
          portion of the district court’s judgment awarding Oracle
          $12.8 million in non-taxable costs, and we remand the case to
          the district court for further proceedings consistent with this
          order and the Supreme Court’s opinion.

              VACATED in part and REMANDED. The parties
          shall bear their own costs on appeal.
